Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 03/15/2021 is acknowledged.
Claims 2 – 21 are pending as per preliminary amendments dated 05/07/2021.

Information Disclosure Statement
In IDS, submitted on 04/22/2021 and listed only 7 NPLs, NPL reference 2 “Office Action received for Chinese Patent Application No. 201780035862, mailed on December 02, 2020” and NPL reference 3 “Office Action received for Chinese Patent Application No. 201780040833.2, mailed on December 02, 2020” are not considered because they are not in English languages.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001], add US Patent Number(s) for application 15/636,356.
In line 1 of paragraph [0077]; change “334” to --324--.
The abstract of the disclosure is objected to.
Applicant is reminded of the proper language and format for an abstract of the disclosure. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
Claim Objections
Claims 12 – 20 are objected to because of the following informalities:  
Claim 12
	Line 1; insert --update-- after “a software”.
	Last line; should remove “the second POS device” because it is redundant.
Claims 13 – 19 and 21
	These claims are dependent claims of claim 12; therefore, they also inherit the issues of claim 12.
Claim 20
	Line 1; change “claim 2” to --claim 12--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 – 10, 12 – 14, and 16 – 18 of U.S. Patent No. 10,949,189 (hereinafter ‘189). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by ‘189.

Instant application 17/201,367
Patent 10,949,189
Claim 2
A system comprising: 
one or more processors; and non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 














receiving, by a first point-of-sale (POS) device via a first connection, a software update from a server, the software update including an updated version of first software for the first POS device and an updated version of second software for a second POS device, the second POS device connected to the first POS device via a second connection; 










updating, by the first POS device, a current version of the first software on the first POS device using the updated version of the first software; 




sending, by the first POS device to the second POS device and via the second connection, a request for data indicating a current version of the second software on the second POS device; 

receiving, by the first POS device from the second POS device and via the second connection, an indication of the current version of the second software on the second POS device; 

causing, by the first POS device and based at least in part on the indication of the current version of the second software on the second POS device, the second POS device to operate in an update mode; and 







sending, by the first POS device to the second POS device and via the second connection, the updated version of the second software to the second POS device.
Claim 12
A system, comprising: 
one or more processors; and non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

receiving, from the first POS device via a network connection, an identifier associated with the first POS device; 

identifying the first POS device using the identifier; receiving an indication that the first POS device has installed a previous version of the first software configured for the first POS device; 

sending the software update to the first POS device; 

receiving, by the first POS device via the network connection, the software update; 







storing a software update that includes an updated version of first software configured for a first point-of-sale (POS) device and an updated version of second software configured for a second POS device; 
storing, on the first POS device, the software update for the second POS device; 

updating the previous version of the first software on the first POS device using the updated version of the first software; 

detecting, by the first POS device via a physical connection, a connection with the second POS device; 

in response to detecting the connection, sending, to the second POS device via the physical connection, a request for information indicating about the second software that is installed on the second POS device; 
receiving, from the second POS device via the physical connection, an indication that the second POS device includes a previous version of the second software; 


causing, by the first POS device via the physical connection, the second POS device to reboot into an update mode; 



based at least in part on the second POS device rebooting into the update mode, sending, by the first POS device via the physical connection, the updated version of the second software to the second POS device; 

receiving, at the second POS device, the updated version of the second software from the first POS device via the physical connection; 

updating the second software to the updated version of the second software; and 
based at least in part on updating the second software, rebooting the second POS device into a payments mode.
Claim 3
The system of claim 2, the operations further comprising receiving, by the second POS device from the first POS device and via the second connection, the updated version of the second software while operating in the update mode.
Claim 12
… receiving, at the second POS device, the updated version of the second software from the first POS device via the physical connection;
Claim 4
The system of claim 2, the operations further comprising: 

storing a preference associated with the second POS device; 

determining that the second POS device has rebooted into a payments mode; and 
sending, via the second connection, data associated with the preference to the second POS device.
Claim 13
The system as recited in claim 12, wherein the first POS device is further configured to: 
store one or more preferences associated with the second POS device; 

determine that the second POS device has rebooted into the payments mode; and send, via the physical connection, data associated with the one or more preferences to the second POS device.
Claim 5
The system of claim 2, wherein the second POS device includes a secure payments enclave and the software update includes an updated version of third software, and the operations further comprise: 

determining that a microcontroller within the secure payments enclave includes a previous version of the third software; and 

causing the third software to be updated to the updated version of the third software using the software update.
Claim 14
The system as recited in claim 12, wherein the second POS device includes a secure payments enclave and the software update further includes an updated version of third software, and wherein the second POS device is further configured to: 
determine that one or more microcontrollers within the secure payments enclave include a previous version of the third software; and 
update the third software to the updated version of the third software using the software update.
Claim 6
The system of claim 2, the operations further comprising: 

detecting, by the first POS device, a third connection with a third POS device; 

receiving, by the first POS device and from the third POS device, an indication that the third POS device includes the updated version of the second software; and 
determining to refrain from sending the updated version of the second software to the third POS device.
Claim 16
The system as recited in claim 12, the operations further comprising: 
detecting, by the first POS device, an additional connection with a third POS device; 
receiving, by the first POS device and from the third POS device, an indication that the third POS device includes the updated version of the second software; and 
determining to refrain from sending the updated version of the second software to the third POS device.
Claim 7
The system of claim 2, the operations further comprising: 
receiving, from the second POS device, an indication that the second software has been updated; and 
causing, based at least in part on receiving the indication, the second POS device to reboot into a payments mode.
Claim 12


…based at least in part on updating the second software, rebooting the second POS device into a payments mode.
Claim 8
The system of claim 2, wherein the software update is encrypted using a first encryption key, and the operations further comprise: 

receiving, by the first POS device and via the first connection, an encrypted version of the first encryption key; 

decrypting, by the first POS device, the encrypted version of the first encryption key using a second encryption key associated with the first POS device; and 

decrypting, by the first POS device, the software update using the first encryption key.
Claim 17
The system as recited in claim 12, wherein the software update is encrypted using a first encryption key, and the operations further comprise: 

receiving, by the first POS device and via the network connection, an encrypted version of the first encryption key; 

decrypting, by the first POS device, the encrypted version of the first encryption key using a second encryption key associated with the first POS device; and 

decrypting, by the first POS device, the software update using the first encryption key.
Claim 9
The system of claim 2, the operations further comprising: 
determining, when the software update is received at the first POS device, that the second connection to the second POS device is absent; 
storing the software update at the first POS device; 


detecting the second connection to the second POS device; and 

wherein sending the updated version of the second software to the second POS device is based at least in part on detecting the second connection to the second POS device.
Claim 12



… detecting, by the first POS device via a physical connection, a connection with the second POS device;

… storing, on the first POS device, the software update for the second POS device;
… detecting, by the first POS device via a physical connection, a connection with the second POS device; 
… based at least in part on the second POS device rebooting into the update mode, sending, by the first POS device via the physical connection, the updated version of the second software to the second POS device;


Claim 10
The system of claim 2, the operations further comprising: 
identifying, at the first POS device, a first portion of the software update corresponding to the updated version of the second software; 

storing the first portion of the software update at the first POS device; and 

discarding a second portion of the software update corresponding to the updated version of the first software in response to updating the current version of the first software.
Claim 12


… updating the previous version of the first software on the first POS device using the updated version of the first software;
… storing, on the first POS device, the software update for the second POS device;
… updating the previous version of the first software on the first POS device using the updated version of the first software;

Claim 11
The system of claim 2, wherein the software update further includes an updated version of third software, and the operations further comprise: 

determining that a touch controller within a secure enclave of the second POS device includes a previous version of the third software; and 
sending, to the second POS device, the updated version of the third software.
Claim 18
The system as recited in claim 12, wherein the software update further includes an updated version of third software, and the operations further comprise: 
determining that a touch controller within a secure enclave of the second POS device includes a previous version of the third software; and 
updating the third software using the updated version of the third software from the software update.
Claim 12
A method comprising: 




















receiving, by a first point-of-sale (POS) device via a first connection, a software including an updated version of first software for the first POS device and an updated version of second software for a second POS device, the second POS device connected to the first POS device via a second connection; 




updating a current version of the first software on the first POS device using the updated version of the first software; 
















causing the second POS device to operate in an update mode; and 


sending, to the second POS device and via the second connection, the updated version of the second software to the second POS device.
Claim 5
A method comprising: 
storing a software update that includes an updated version of first software configured for a first point-of-sale (POS) device and an updated version of second software configured for a second POS device; 

receiving, from the first POS device via a network connection, an identifier associated with the first POS device; 
identifying the first POS device using the identifier; 
receiving an indication that the first POS device has installed a previous version of the first software configured for the first POS device; 
sending the software update to the first POS device; 

receiving, by the first POS device via the network connection, the software update; 






storing, on the first POS device, the software update for the second POS device; 

updating the previous version of the first software on the first POS device using the updated version of the first software; 


detecting, by the first POS device via a physical connection, a connection with the second POS device; 
in response to detecting the connection, sending, to the second POS device via the physical connection, a request for information about the second software that is installed on the second POS device; 
receiving, from the second POS device via the physical connection, an indication that the second POS device includes a previous version of the second software; 

causing, by the first POS device via the physical connection, the second POS device to reboot into an update mode; 

based at least in part on the second POS device rebooting into the update mode, sending, by the first POS device via the physical connection, the updated version of the second software to the second POS device; 
receiving, at the second POS device, the updated version of the second software from the first POS device via the physical connection; 
updating the second software to the updated version of the second software; and 
based at least in part on updating the second software, rebooting the second POS device into a payments mode.
Claim 13
The method of claim 12, further comprising 
receiving, by the second POS device from the first POS device and via the second connection, the updated version of the second software while operating in the update mode.
Claim 5


…receiving, at the second POS device, the updated version of the second software from the first POS device via the physical connection;
Claim 14
The method of claim 12, further comprising: 
storing a preference associated with at least one of the first POS device or the second POS device; 
determining that the second POS device has rebooted into a payments mode; and 


sending, via the second connection, data associated with the preference to the second POS device.
Claim 8
The method as recited in claim 5, further comprising: 
storing, by the first POS device, one or more preferences associated with the second POS device; 
determining, by the first POS device via the physical connection, that the second POS device has rebooted into the payments mode; and 
sending, by the first POS device via the physical connection, data associated with the one or more preferences to the second POS device.
Claim 15
The method of claim 12, wherein the second POS device includes a secure payments enclave and the software update includes an updated version of third software, and the method further comprises: 

determining that a microcontroller within the secure payments enclave is associated with a previous version of the third software; and 
causing, based at least in part on the microcontroller being associated with the previous version of the third software, the third software to be updated to the updated version of the third software.
Claim 9
The method as recited in claim 5, wherein the software update further includes an updated version of third software, and wherein the method further comprises: 


determining that one or more microprocessors within a secure enclave of the second POS device include a previous version of the third software; and 
updating the third software using the updated version of the third software from the software update.
Claim 16
The method of claim 12, further comprising: 
detecting a third connection with a third POS device; 

receiving, from the third POS device, an indication that the third POS device includes the updated version of the second software; and 

determining to refrain from sending the updated version of the second software to the third POS device.
Claim 6
The method as recited in claim 5, further comprising: 
detecting, by the first POS device, an additional connection with a third POS device; 
receiving, by the first POS device, and from the third POS device, an indication that the third POS device includes the updated version of the second software; and 
refraining, by the first POS device, from sending the updated version of the second software to the third POS device.
Claim 17
The method of claim 12, further comprising: 
receiving, from the second POS device, an indication that the second software has been updated; and 
causing, based at least in part on receiving the indication, the second POS device to operate in a payments mode.
Claim 5


…based at least in part on updating the second software, rebooting the second POS device into a payments mode.
Claim 18
The method of claim 12, wherein the software update is encrypted using a first encryption key, and the method further comprises: 
receiving, via the first connection, an encrypted version of the first encryption key; 
decrypting the encrypted version of the first encryption key using a second encryption key associated with the first POS device; and 

decrypting the software update using the first encryption key.
Claim 7
The method as recited in claim 5, wherein the software update is encrypted using a first encryption key, and wherein the method further comprises: 
receiving, by the first POS device and via the network connection, an encrypted version of the first encryption key; 
decrypting, by the first POS device, the encrypted version of the first encryption key using a second encryption key associated with the first POS device; and 

decrypting, by the first POS device, the software update using the first encryption key.
Claim 19
The method of claim 12, further comprising: 
determining, when the software update is received at the first POS device, that the second connection to the second POS device is absent; 
storing the software update at the first POS device; 

detecting the second connection to the second POS device; and 

wherein sending the updated version of the second software to the second POS device is based at least in part on detecting the second connection to the second POS device.
Claim 5


…detecting, by the first POS device via a physical connection, a connection with the second POS device;

…storing, on the first POS device, the software update for the second POS device;
…detecting, by the first POS device via a physical connection, a connection with the second POS device;
…based at least in part on the second POS device rebooting into the update mode, sending, by the first POS device via the physical connection, the updated version of the second software to the second POS device;
Claim 20
The method of claim 2, further comprising: 
identifying a first portion of the software update corresponding to the updated version of the second software; 

storing the first portion of the software update at the first POS device; and 

causing a second portion of the software update corresponding to the updated version of the first software to be removed from the first POS device in response to updating the current version of the first software.
Claim 5


… updating the previous version of the first software on the first POS device using the updated version of the first software;
… storing, on the first POS device, the software update for the second POS device;
… updating the previous version of the first software on the first POS device using the updated version of the first software;

Claim 21
The method of claim 12, wherein the software update further includes an updated version of third software, and the method further comprises: 

determining that a touch controller within a secure enclave of the second POS device includes a previous version of the third software; and 
sending, based at least in part on the touch controller including the previous version of the third software, the updated version of the third software to the second POS device.
Claim 10
The method as recited in claim 5, wherein the software update further includes an updated version of third software, and wherein the method further comprises: 

determining that a touch controller within a secure enclave of the second POS device includes a previous version of the third software; and 
updating the third software using the updated version of the third software from the software update.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Pub. No. US 2004/0159699 A1; hereinafter Nelson; IDS dated 04/22/2021) in view of Kostadinov et al. (Pub. No. US 2015/0052512 A1; hereinafter Kostadinov; IDS dated 04/22/2021), Fichtner et al. (Patent US 6,360,362; hereinafter Fichtner; IDS dated 04/22/2021), and Krieger et al. (Pub. No. US 2011/0078435; hereinafter Krieger; IDS dated 04/22/2021.)

Claim 2
 Nelson teaches a system comprising: 
one or more processors; and 
non-transitory computer-readable media storing instructions that, when executed by the one or more processors (Nelson, Fig. 1, [0027] POS base terminals 120 are accessible to a server 140 via a communication network 130. Communication network 130 can be any network capable of transmitting and receiving information in relation to POS device(s) 110 and/or POS base terminal(s) 120…), cause the one or more processors to perform operations comprising: 
receiving, by a first point-of-sale (POS) device via a first connection, a software update from a server (Nelson, Fig. 1, [0027] POS base terminals 120 are accessible to a server 140 via a communication network 130…; [0031] Service entity 160 can be an entity that is responsible for programming either or both of POS device(s) 110 (second POS) and/or POS base terminal(s) 120 (first POS) …As such, service entity 160 may make occasional changes or upgrades to the POS devices. Such changes and/or upgrades can include updating software operating on POS device(s) 110 and/or POS base terminal(s) 120…), [ an updated version of first software for the first POS device and an updated version of second software for a second POS device (Nelson, Fig. 1, [0031] Service entity 160 can be an entity that is responsible for programming either or both of POS device(s) 110 (second POS) and/or POS base terminal(s) 120 (first POS) …As such, service entity 160 may make occasional changes or upgrades to the POS devices. Such changes and/or upgrades can include updating software operating on POS device(s) 110 and/or POS base terminal(s) 120…), the second POS device connected to the first POS device via a second connection (Nelson, [0023] Turning to FIG. 1, a system 100 for effectuating a sale in accordance with embodiments of the present invention is described. System 100 includes one or more POS devices 110 tethered to one or more POS base stations 120…); 
updating, by the first POS device, a current version of the first software on the first POS device using the updated version of the first software (Nelson, Fig. 1, [0031] Service entity 160 can be an entity that is responsible for programming either or both of POS device(s) 110 (second POS) and/or POS base terminal(s) 120 (first POS) …As such, service entity 160 may make occasional changes or upgrades to the POS devices. Such changes and/or upgrades can include updating software operating on POS device(s) 110 and/or POS base terminal(s) 120…)
But, Nelson does not explicitly teach the software update including an updated version of first software for the first POS device and an updated version of second software for a second POS device.
However, Kostadinov teaches the software update including an updated version of first software for the first POS device and an updated version of second software for a second POS device (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 (software update) and an update output 228  that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220 (first POS, second POS, …), respectively …; target device is the device to be updated with new firmware. Target device 220 receives firmware component 234 to update its firmware.
[0025] In FIG. 3, the system 200 forms a multi-layer structure that can utilize the update processes disclosed herein. This structure uses one of the target devices (e.g., target device 220) (target device 220 == first POS) to distributes updates to one or more additional target devices (second POS) (e.g., a fourth target device 236 and a fifth target device 238). In this scenario, the firmware component 234 (software update) comprises a secondary download package that can convey information to the target device 220. This target device 220 can process the information; and, in one example, generate an update output 240 (update for second POS) that delivers a fourth firmware component 242 and a fifth firmware component 244.) 
The target device 220 (first POS) receives firmware component 234. The 234 comprises firmware component for target device 220, as disclosed in paragraph [0020], and firmware components 242 & 244 for target devices 236 & 238 (second POS.) 
Nelson and Kostadinov are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Kostadinov teachings into Nelson invention to allow first POS to receive a software update for first POS and second POS and transfer software update for the second POS to the second POS as suggested by Kostadinov ([0003].)
But, Nelson and Kostadinov do not explicitly teach sending, by the first POS device to the second POS device and via the second connection, a request for data indicating a current version of the second software on the second POS device; receiving, by the first POS device from the second POS device and via the second connection, an indication of the current version of the second software on the second POS device; causing, by the first POS device and based at least in part on the indication of the current version of the second software on the second POS device, the second POS device to operate in an update mode; and sending, by the first POS device to the second POS device and via the second connection, the updated version of the second software to the second POS device.
However, Fichtner teaches
sending, by the first POS device to the second POS device and via the second connection, a request for data indicating a current version of the second software on the second POS device (Fichtner, Fig. 2, col. 3: 42 – 61, When a camera 10 (second POS) is connected to the port 26 of the host system 20 (first POS), the port driver 42 signals the operating system 40 that the camera has been attached to the host system 20…;
Fig. 6, col. 5: 17 – 65, …At block 140, the camera API (camera API in host system 20) issues a command to the camera to return the firmware version number, (version of second software)…); 
receiving, by the first POS device from the second POS device and via the second connection, an indication of the current version of the second software on the second POS device (Fichtner, Fig. 6, col. 5: 17 – 65, …At block 140, the camera API issues a command to the camera to return the firmware version number.
Operation proceeds to block 150. If the firmware version number is not different than that stored within the camera API 62, then the camera has updated firmware already…); 
sending, by the first POS device to the second POS device and via the second connection, the updated version of the second software to the second POS device (Fichtner, Fig. 7, col. 6: 20 – 28, …At block 200, the camera API transfers an updated firmware image to the camera. In one embodiment, the camera API sends a download firmware command to the camera, so that the firmware will be ready to receive a new firmware image. The updated firmware image is then transferred from the host system to the camera…)
Nelson, Kostadinov, and Fichtner are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Fichtner teachings into Nelson/Kostadinov invention to automatically update firmware of a device upon receiving firmware version from the device as suggested by Fichtner (col. 5: 58 – 60 and col. 6: 20 – 28.) 
But, Nelson, Kostadinov, and Fichtner do not explicitly teach causing, by the first POS device and based at least in part on the indication of the current version of the second software on the second POS device, the second POS device to operate in an update mode.
causing, by the first POS device and based at least in part on the indication of the current version of the second software on the second POS device, the second POS device to operate in an update mode (Krieger, Fig. 1, [0020] …The power supply 115 (second POS) includes a controller 125…; 
Fig. 4, [0059 – 0061] …For example, the controller may receive a command from the remote host (first POS) to restart the controller in firmware update mode. In step 410, the controller sets a power supply operation mode to the firmware update mode…
… After setting the power supply operation in the firmware update mode, the controller receives, in step 420, a portion of a firmware update. For example, a complete firmware update can be segmented into portions, which can be separately transmitted from a host to the controller 125…)
Nelson, Kostadinov, Fichtner, and Krieger are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Krieger teachings into Nelson/ Kostadinov/Fichtner invention to put a device in an update mode before transferring software update for the device, as suggested by Krieger ([0059 – 0061]); thus, potential interruptions during software update is avoided.

Claim 3
Krieger teaches receiving, by the second POS device from the first POS device and via the second connection, the updated version of the second software while operating in the update mode (Krieger, Fig. 1, [0020] …The power supply 115 (second POS) includes a controller 125…; 
Fig. 4, [0059 – 0061] …For example, the controller may receive a command from the remote host (first POS) to restart the controller in firmware update mode. In step 410, the controller sets a power supply operation mode to the firmware update mode…
… After setting the power supply operation in the firmware update mode, the controller receives, in step 420, a portion of a firmware update. For example, a complete firmware update can be segmented into portions, which can be separately transmitted from a host to the controller 125…) Motivation for incorporating Krieger into Nelson/Kostadinov/Fichtner is the same as motivation in claim 2.

Claim 6
Fichtner teaches, 
detecting, by the first POS device, a third connection with a third POS device (Fichtner, col. 3: 42 – 61, When a camera 10 (second POS, third electronic device) is connected to the port 26 of the host system 20 (first POS), the port driver 42 signals the operating system 40 that the camera has been attached to the host system 20…The operating system 40 then loads one or more software applications corresponding to the camera…In this case, the host application software 60 (for the camera) is loaded as shown by the arrow (3)…; Fig. 3 & col. 4: 19 – 35, host system 20 detects the connected camera); 
receiving, by the first POS device and from the third POS device, an indication that the third POS device includes the updated version of the second software (Fichtner, Fig. 6, col. 5: 56 – 65, …Operation proceeds to block 150. If the firmware version number is not different than that stored within the camera API 62, then the camera has updated firmware already…)
determining to refrain from sending the updated version of the second software to the third POS device (Fichtner, Fig. 6, col. 5: 56 – 65, …Operation proceeds to block 150. If the firmware version number is not different than that stored within the camera API 62, then the camera has updated firmware already…) Motivation for incorporating Fichtner into Nelson/Kostadinov is the same as motivation in claim 2.

Claim 7
Krieger teaches
receiving, from the second POS device, an indication that the second software has been updated (Krieger, Fig. 4, [0066 – 0070] If the calculated checksum is determined to be correct, then, the controller or host determines, in step 445, whether there are more firmware update portions to write to complete the firmware update… If the controller (second POS) determines that the transmitted checksum is correct, then the controller, in step 475, can receive a software restart command… In step 485, the controller restarts the power supply in normal operating mode (payments mode) (e.g., application firmware mode) that uses the updated application firmware, and the method 400 ends); and 
causing, based at least in part on receiving the indication, the second POS device to reboot into a payments mode (Krieger, Fig. 4, [0066 – 0070] If the calculated checksum is determined to be correct, then, the controller or host determines, in step 445, whether there are more firmware update portions to write to complete the firmware update… If the controller (second POS) determines that the transmitted checksum is correct, then the controller, in step 475, can receive a software restart command… In step 485, the controller restarts the power supply in normal operating mode (payments mode) (e.g., application firmware mode) that uses the updated application firmware, and the method 400 ends.) Motivation for incorporating Krieger into Nelson/ Kostadinov/Fichtner is the same as motivation in claim 2.

Claim 9
Nelson and Kostadinov do not explicitly teach determining, when the software update is received at the first POS device, that the second connection to the second POS device is absent; storing the software update at the first POS device; detecting the second connection to the second POS device; and wherein sending the updated version of the second software to the second POS device is based at least in part on detecting the second connection to the second POS device.
However, Fichtner teaches 
determining, when the software update is received at the first POS device, that the second connection to the second POS device is absent (Fichtner,
Col. 5: 11 – 14; In one embodiment, the camera API 62 checks whether a compatible imaging device is connected to the host system, and automatically updates the firmware on the imaging device, if necessary…;
Col 6: 20 – 26; FIG. 7 shows a flowchart of one embodiment of updating the firmware. At block 200, the camera API transfers an updated firmware image to the camera…), the host system (first POS) has firmware update and sends the firmware update to the camera only when it detects connection between the host system and the camera; 
storing the software update at the first POS device (Fichtner,
Col. 5: 11 – 14; In one embodiment, the camera API 62 checks whether a compatible imaging device is connected to the host system, and automatically updates the firmware on the imaging device, if necessary…;
Col 6: 20 – 26; FIG. 7 shows a flowchart of one embodiment of updating the firmware. At block 200, the camera API transfers an updated firmware image to the camera…), the host system (first POS) has firmware update and sends the firmware update to the camera only when it detects connection between the host system and the camera; 
detecting the second connection to the second POS device (Fichtner, Fig. 2, col. 3: 42 – 61, When a camera 10 (second POS) is connected to the port 26 of the host system 20 (first POS), the port driver 42 signals the operating system 40 that the camera has been attached to the host system 20…; Fig. 3 & col. 4: 19 – 35, host system 20 detects the connected camera.
Col. 5: 11 – 19; In one embodiment, the camera API 62 checks whether a compatible imaging device is connected to the host system, and automatically updates the firmware on the imaging device, if necessary… FIG. 6 shows a flowchart of one embodiment of the process of checking whether a compatible imaging device is connected to the host system…;
Fig. 6; col. 6: 17 – 19; At block 170, if the update has not been tried before, then the flowchart proceeds with the firmware update process, as shown in FIG. 7.  See Fig. 7 for steps for updating camera.); and 
wherein sending the updated version of the second software to the second POS device is based at least in part on detecting the second connection to the second POS device (Fichtner, Fig. 6, col. 5: 11 – 19; In one embodiment, the camera API 62 checks whether a compatible imaging device is connected to the host system, and automatically updates the firmware on the imaging device, if necessary… FIG. 6 shows a flowchart of one embodiment of the process of checking whether a compatible imaging device is connected to the host system…;
Fig. 6; col. 6: 17 – 19; At block 170, if the update has not been tried before, then the flowchart proceeds with the firmware update process, as shown in FIG. 7.;
Col 6: 20 – 28; FIG. 7 shows a flowchart of one embodiment of updating the firmware. At block 200, the camera API transfers an updated firmware image to the camera. In one embodiment, the camera API sends a download firmware command to the camera, so that the firmware will be ready to receive a new firmware image. The updated firmware image is then transferred from the host system to the camera…)
Nelson, Kostadinov, and Fichtner are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Fichtner teachings into Nelson/Kostadinov invention to automatically update firmware of a device upon detecting connection between the device and a host system, wherein communication between the device and the host system is shutdown to prevent interruption as suggested by Fichtner (col. 2: 24 – 32 & col. 6: 29 – 53.)

Claim 10
Kostadinov teaches 
identifying, at the first POS device, a first portion of the software update corresponding to the updated version of the second software (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 and an update output 228 (software update) that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220, respectively (first POS, second POS) …; target device is a device to be updated.
Fig. 2, [0022] …The update input (software update) can transmit updates for the executable instructions (also, "firmware updates") found on each of the target devices 216, 218, 220. The operating instructions configure the receiving device 214 to process the input (software update), identifying from the data in the input the firmware update and the associated target device. During operation, for example, the receiving device can identify a first firmware update (first portion), a second firmware update (second portion), and a third firmware update (third portion) that the receiving device is to distribute to, respectively, the first target device 216 (first POS), the second target device 218 (second POS), and the third target device 220 (third POS); identify firmware update in the software update for corresponding target device.
[0025] In FIG. 3, the system 200 forms a multi-layer structure that can utilize the update processes disclosed herein. This structure uses one of the target devices (e.g., target device 220) (target device 220 == first POS) to distributes updates to one or more additional target devices (second POS) (e.g., a fourth target device 236 and a fifth target device 238). In this scenario, the firmware component 234 (software update) comprises a secondary download package that can convey information to the target device 220. This target device 220 can process the information; and, in one example, generate an update output 240 (first portion) that delivers a fourth firmware component 242 and a fifth firmware component 244.) Firmware component 234 comprises firmware component for target device 220 as well as firmware components 242 & 244 for target devices 236 & 238 (second POS.)  The first portion for target devices 236 & 238 is identified, stored in memory, and then delivered to devices 236 & 238; 
storing the first portion of the software update at the first POS device (Kostadinov; [0025] In FIG. 3, the system 200 forms a multi-layer structure that can utilize the update processes disclosed herein. This structure uses one of the target devices (e.g., target device 220) (target device 220 == first POS) to distributes updates to one or more additional target devices (second POS) (e.g., a fourth target device 236 and a fifth target device 238). In this scenario, the firmware component 234 (software update) comprises a secondary download package that can convey information to the target device 220. This target device 220 can process the information; and, in one example, generate an update output 240 (first portion) that delivers a fourth firmware component 242 and a fifth firmware component 244.) The second portion for target device 220 was identified and stored. Motivation for incorporating Kostadinov into Nelson is the same as motivation in claim 2.
Fichtner teaches discarding a second portion of the software update corresponding to the updated version of the first software in response to updating the current version of the first software (Fichtner; col. 7: 47 – 52; FIG. 9 shows a diagram of an exemplary nonvolatile memory 400. In one embodiment, the nonvolatile memory is a flash memory. In one embodiment, the boot block 402 and code block 404 are stored in the flash memory…;
Col. 6: 20 – 53, FIG. 7 shows a flowchart of one embodiment of updating the firmware… In one embodiment, the updated firmware image is stored on the camera in a temporary buffer, such as volatile memory … The firmware is made up of a boot block and a code block. The boot block, also called the bootloader, is not replaced when the firmware is replaced. Only the code block is replaced… The bootloader then substitutes the updated firmware image for the old (installed) firmware, as shown at block 208. In one embodiment, this is performed by transferring (moving) the firmware image from volatile memory into nonvolatile memory…) After moving the firmware image into nonvolatile memory [Wingdings font/0xE0] the firmware image is discarded from camera. Motivation for incorporating Fichtner into Nelson/Kostadinov is the same as motivation in claim 2

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Kostadinov, Fichtner, and Krieger, as applied to claim 2 above, and further in view of CHOI-GROGAN et al. (Pub. No. US 2015/0230081 A1; hereinafter Choi)

Claim 4
Krieger teaches determining that the second POS device has rebooted into the payments mode (Krieger, Fig. 4, [0066 – 0070] If the calculated checksum is determined to be correct, then, the controller or host determines, in step 445, whether there are more firmware update portions to write to complete the firmware update…--…If the controller determines that the transmitted checksum is correct, then the controller, in step 475, can receive a software restart command…In step 485, the controller restarts the power supply in normal operating mode (payments mode) (e.g., application firmware mode) that uses the updated application firmware, and the method 400 ends.)
But, Nelson, Kostadinov, Fichtner, and Krieger do not explicit teach storing a preference associated with the second POS device;425156-0280US sending, via the physical connection, data associated with the preference to the POS device.
However, Choi teaches 
storing a preference associated with the second POS device (Choi, Fig. 4; [0047] At step 420, having received advance notice of a pending OTA wireless network access software upgrade, the method 400 begins storing/caching user settings (preferences) in preparation for the impending wireless network access software upgrade download and installation…For example, the method 400 may store the object oriented list in the internal memory 234 or external memory 235 of a wireless endpoint device 220, depending upon the capacity of each memory type, or user or network preferences.);425156-0280US 
sending, via the physical connection, data associated with the preference to the second POS device (Choi, Fig. 4; [0050] At step 450, the method 400 restores user settings. For example, upon restarting (device in operation/payments mode) after successful installation of the wireless network access software upgrade at step 440, the method may retrieve stored user settings from memory 233 and restore the user settings to the proper locations for use by the respective applications to which the user settings pertain…)
Nelson, Kostadinov, Fichtner, Krieger, and Choi are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Choi teachings into Nelson/Kostadinov/Fichtner/Krieger invention to give Nelson ability to store and restore device settings (preferences) after successful software update to put the device and applications in existing operation environment. Thus, inconvenience and frustration due to loss of settings during software update are avoided as suggested by Choi ([0003 – 0004].) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Kostadinov, Fichtner, and Krieger, as applied to claim 2 above, and further in view of Diebolt et al. (Pub. No. US 2016/0054989 A1; hereinafter Diebolt; IDS dated 04/22/2021.)

Claim 5
Kostadinov teaches [ and the software update includes an updated version of third software (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 and an update output 228 (software update) that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220, respectively …
[0028] … This type of delivery is useful to direct updates for various components found on a single target device. To illustrate, and as best shown in FIG. 6, the operative hardware 252 can have one or more processing units (e.g., a first processing unit 254, a second processing unit 256, a third processing unit 258, and a fourth processing unit 260) …In one implementation, one of the processing units 254, 256, 258, 260 can operate as the receiving device (e.g., the first processing unit 254) to process the update input 226 (software update) in order to deliver the firmware components (second update, third update) to the appropriate target devices (e.g., processing units 256, 258, 260).)  Motivation for incorporating Kostadinov into Nelson is the same as motivation in claim 2.
But, Nelson, Kostadinov, Fichtner, and Krieger do not explicitly teach the second POS device includes a secure payments enclave; determining that a microcontroller within the secure payments enclave includes a previous version of the third software; and causing the third software to be updated to the updated version of the third software using the software update.
However, Diebolt teaches
the second POS device includes a secure payments enclave (Diebolt, Fig. 2, [0063] … In response, operating system 232 (or a program module executed by a processor in secure element 230 in an environment of operating system 232) may identify at least one previous version of one of applets 236 (such as a payment applet), which is installed on secure element 230…);
determining that a microcontroller within the secure payments enclave includes a previous version of the third software (Diebolt, Fig. 2, [0063] … In response, operating system 232 (or a program module executed by a processor in secure element 230 in an environment of operating system 232) may identify at least one previous version of one of applets 236 (such as a payment applet), which is installed on secure element 230…); and 
causing the third software to be updated to the updated version of the third software using the software update (Diebolt, Fig. 2, [0063] … Then, secure enclave processor 220 may securely communicate the update package to secure element 230…; [0066] Next, operating system 232 may uninstall the at least one previous version of the applet, and may export user data associated with the at least one previous version of the applet. Furthermore, operating system 232 may install the update to the applet, and may personalize the applet using the user data…)
Nelson, Kostadinov, Fichtner, Krieger, and Diebolt are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Diebolt teachings into Nelson/Kostadinov/Fichtner/Krieger invention to include secure element which provide security, confidentiality, and application environments to update software as suggested by Diebolt ([0007 – 0009].)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Kostadinov, Fichtner, and Krieger, as applied to claim 2 above, and further in view of Wysocki et al. (Pub. No. US 2007/0028120 A1; hereinafter Wysocki.)

Claim 8
Nelson, Kostadinov, Fichtner, and Krieger do not explicitly teach the software update is encrypted using a first encryption key, and the operations further comprise: receiving, by the first POS device and via the first connection, an encrypted version of the first encryption key; decrypting, by the first POS device, the encrypted version of the first encryption key using a second encryption key associated with the first POS device; and decrypting, by the first POS device, the software update using the first encryption key.
However, Wysocki also teaches
the software update is encrypted using a first encryption key (Wysocki, Figs. 1A, 1B, & 2; [0042] …After the software module has been identified 204, the software module is encrypted 206 for access by the client…; 
[0071] … First, a random cryptographic key (random key) (first encryption key) is generated… The software module is first encrypted using the random key. This results in an encrypted software module…), wherein the operations further comprise: 
receiving, by the first POS device and via the first connection, an encrypted version of the first encryption key (Wysocki, [0071] …First, a random cryptographic key (random key) (first encryption key) is generated…The software module is first encrypted using the random key. This results in an encrypted software module. In addition, the random key is encrypted using the public key (second encryption key) provided by the electronic device. This results in an encrypted cryptographic key…In this embodiment, the electronic device (e.g., MCD) receives the encrypted software module in a first electronic file, and receives the encrypted cryptographic key in a second electronic file…);
decrypting, by the first POS device, the encrypted version of the first encryption key using a second encryption key associated with the first POS device (Wysocki, [0071] …Thereafter, to install the software module on the electronic device, the encrypted cryptographic key in second electronic file is decrypted using a private key resident in the electronic device. The resulting cryptographic key is the random key which can then be used to decrypt the encrypted software module in the first electronic file. The software module is then in the "clear" (i.e., unencrypted) and can be installed on the electronic device); and 
decrypting, by the first POS device, the software update using the first encryption key (Wysocki, [0071] …Thereafter, to install the software module on the electronic device, the encrypted cryptographic key in second electronic file is decrypted using a private key resident in the electronic device. The resulting cryptographic key is the random key which can then be used to decrypt the encrypted software module in the first electronic file. The software module is then in the "clear" (i.e., unencrypted) and can be installed on the electronic device.)
Nelson, Kostadinov, Fichtner, Krieger, and Wysocki are in the same analogous art as they are in the same field of endeavor, updating software. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Wysocki teachings into Nelson/Kostadinov/Fichtner/Krieger invention to give Nelson ability to update software in a device without disturbing other software modules as suggested by Wysocki ([0007].) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Kostadinov, Fichtner, and Krieger, as applied to claim 2 above, and further in view of Diebolt and Williams et al. (Pub. No. US 2014/0150056 A1; hereinafter Williams.)

Claim 11
Kostadinov teaches the update further includes an updated version of third software (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 and an update output 228 (software update) that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220, respectively …);
sending, to the second POS device, the updated version of the third software (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 and an update output 228 (software update) that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220, respectively …) Motivation for incorporating Kostadinov into Nelson is the same as motivation in claim 2.
But, Nelson, Kostadinov, Fichtner, and Krieger do not explicitly teach determining that a 
However, Diebolt teaches
determining that a [controller within a secure enclave of the second POS device include a previous version of the third software (Diebolt, Fig. 2, [0063] … In response, operating system 232 (or a program module executed by a processor in secure element 230 in an environment of operating system 232) may identify at least one previous version of one of applets 236 (such as a payment applet), which is installed on secure element 230…)
Nelson, Kostadinov, Fichtner, Krieger, and Diebolt are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Diebolt teachings into Nelson/Kostadinov/Fichtner/Krieger invention to include secure element which provide security, confidentiality, and application environments to update software as suggested by Diebolt ([0007 – 0009].)
But, Nelson, Kostadinov, Fichtner, Krieger, and Diebolt do not explicitly teach a touch controller within a secure enclave of the second POS device.
But, Williams teaches a touch controller within a secure enclave of the second POS device (Williams, Fig. 4, [0043] … System 400 includes a touch display 402 communicatively coupled to a secure device 404 and/or a secured touch controller 406 thereof...; [0047] … In any case, secure device 404 can determine whether the application is signed and/or a related signing entity, and can thus determine information regarding the application and a level of access to provide to the application via secured touch controller 406 based on the information…)
Nelson, Kostadinov, Fichtner, Krieger, Diebolt, and Williams are in the same analogous art as they are in the same field of endeavor, managing software components.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Williams teachings into Nelson/Kostadinov/Fichtner/Krieger/Diebolt invention to include a system comprising touch display and secured touch controller to allow user to securely enter sensitive payment as suggested by Williams ([0003 and 0043].)

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Kostadinov and Krieger.

Claim 12
 Nelson teaches a method comprising: 
receiving, by a first point-of-sale (POS) device via a first connection, a software update (Nelson, Fig. 1, Fig. 1, [0027] POS base terminals 120 are accessible to a server 140 via a communication network 130… 
[0031] Service entity 160 can be an entity that is responsible for programming either or both of POS device(s) 110 (second POS) and/or POS base terminal(s) 120 (first POS) …As such, service entity 160 may make occasional changes or upgrades to the POS devices. Such changes and/or upgrades can include updating software operating on POS device(s) 110 and/or POS base terminal(s) 120…) [ an updated version of first software for the first POS device and an updated version of second software for a second POS device (Nelson, [0031] Service entity 160 can be an entity that is responsible for programming either or both of POS device(s) 110 (second POS) and/or POS base terminal(s) 120 (first POS) …As such, service entity 160 may make occasional changes or upgrades to the POS devices. Such changes and/or upgrades can include updating software operating on POS device(s) 110 and/or POS base terminal(s) 120…), the second POS device connected to the first POS device via a second connection (Nelson, [0023] Turning to FIG. 1, a system 100 for effectuating a sale in accordance with embodiments of the present invention is described. System 100 includes one or more POS devices 110 tethered to one or more POS base stations 120…); 
updating a current version of the first software on the first POS device using the updated version of the first software (Nelson, Fig. 1, [0031] Service entity 160 can be an entity that is responsible for programming either or both of POS device(s) 110 (second POS) and/or POS base terminal(s) 120 (first POS) …As such, service entity 160 may make occasional changes or upgrades to the POS devices. Such changes and/or upgrades can include updating software operating on POS device(s) 110 and/or POS base terminal(s) 120…)
But, Nelson does not explicitly teach a software update including an updated version of first software for the first POS device and an updated version of second software for a second POS device.
However, Kostadinov teaches a software update including an updated version of first software for the first POS device and an updated version of second software for a second POS device (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 and an update output 228 that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220, respectively …; target device is the device to be updated with new firmware. Target device 220 receives firmware component 234 to update its firmware.
[0025] In FIG. 3, the system 200 forms a multi-layer structure that can utilize the update processes disclosed herein. This structure uses one of the target devices (e.g., target device 220) (target device 220 == first POS) to distributes updates to one or more additional target devices (second POS) (e.g., a fourth target device 236 and a fifth target device 238). In this scenario, the firmware component 234 (software update) comprises a secondary download package that can convey information to the target device 220. This target device 220 can process the information; and, in one example, generate an update output 240 (update for second POS) that delivers a fourth firmware component 242 and a fifth firmware component 244.) 
The target device 220 (first POS) receives firmware component 234. The 234 comprises firmware component for target device 220, as disclosed in paragraph [0020], and firmware components 242 & 244 for target devices 236 & 238 (second POS);
sending to the second POS device and via the second connection, the updated version of the second software to the second POS device (Kostadinov; [0025] In FIG. 3, the system 200 forms a multi-layer structure that can utilize the update processes disclosed herein. This structure uses one of the target devices (e.g., target device 220) (target device 220 == first POS) to distributes updates to one or more additional target devices (second POS) (e.g., a fourth target device 236 and a fifth target device 238). In this scenario, the firmware component 234 (software update) comprises a secondary download package that can convey information to the target device 220. This target device 220 can process the information; and, in one example, generate an update output 240 (update for second POS) that delivers a fourth firmware component 242 and a fifth firmware component 244.) 
Nelson and Kostadinov are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Kostadinov teachings into Nelson invention to allow first POS to receive a software update for first POS and second POS and transfer software update for the second POS to the second POS as suggested by Kostadinov ([0003].)
But, Nelson and Kostadinov do not explicitly teach causing the second POS device to operate in an update mode.
However, Krieger teaches causing the second POS device to operate in an update mode (Krieger, Fig. 1, [0020] …The power supply 115 (second POS) includes a controller 125…; Fig. 4, [0059 – 0061] …For example, the controller may receive a command from the remote host (first POS) to restart the controller in firmware update mode. In step 410, the controller sets a power supply operation mode to the firmware update mode…;
… After setting the power supply operation in the firmware update mode, the controller receives, in step 420, a portion of a firmware update. For example, a complete firmware update can be segmented into portions, which can be separately transmitted from a host to the controller 125…)
Nelson, Kostadinov, and Krieger are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Krieger teachings into Nelson/Kostadinov invention to put a device in an update mode before transferring software update for the device, as suggested by Krieger ([0059 – 0061]); thus, potential interruptions during software update is avoided.

Claim 13
Krieger teaches receiving, by the second POS device from the first POS device and via the second connection, the updated version of the second software while operating in the update mode (Krieger, Fig. 1, [0020] …The power supply 115 (second POS) includes a controller 125…; 
Fig. 4, [0059 – 0061] …For example, the controller may receive a command from the remote host (first POS) to restart the controller in firmware update mode. In step 410, the controller sets a power supply operation mode to the firmware update mode…
… After setting the power supply operation in the firmware update mode, the controller receives, in step 420, a portion of a firmware update. For example, a complete firmware update can be segmented into portions, which can be separately transmitted from a host to the controller 125…) Motivation for incorporating Krieger into Nelson/Kostadinov/Fichtner is the same as motivation in claim 12.

Claim 17
Krieger teaches
receiving, from the second POS device, an indication that the second software has been updated (Krieger, Fig. 4, [0066 – 0070] If the calculated checksum is determined to be correct, then, the controller or host determines, in step 445, whether there are more firmware update portions to write to complete the firmware update… If the controller (second POS) determines that the transmitted checksum is correct, then the controller, in step 475, can receive a software restart command… In step 485, the controller restarts the power supply in normal operating mode (payments mode) (e.g., application firmware mode) that uses the updated application firmware, and the method 400 ends); and 
causing, based at least in part on receiving the indication, the second POS device to reboot into a payments mode (Krieger, Fig. 4, [0066 – 0070] If the calculated checksum is determined to be correct, then, the controller or host determines, in step 445, whether there are more firmware update portions to write to complete the firmware update… If the controller (second POS) determines that the transmitted checksum is correct, then the controller, in step 475, can receive a software restart command… In step 485, the controller restarts the power supply in normal operating mode (payments mode) (e.g., application firmware mode) that uses the updated application firmware, and the method 400 ends.) Motivation for incorporating Krieger into Nelson/ Kostadinov is the same as motivation in claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Kostadinov, and Krieger as applied to claim 12 above, and further in view of Choi.

Claim 14
Krieger teaches determining that the second POS device has rebooted into the payments mode (Krieger, Fig. 4, [0066 – 0070] If the calculated checksum is determined to be correct, then, the controller or host determines, in step 445, whether there are more firmware update portions to write to complete the firmware update…--…If the controller determines that the transmitted checksum is correct, then the controller, in step 475, can receive a software restart command…In step 485, the controller restarts the power supply in normal operating mode (payments mode) (e.g., application firmware mode) that uses the updated application firmware, and the method 400 ends.) Motivation for incorporating Kostadinov into Nelson is the same as motivation in claim 12.
But, Nelson, Kostadinov, and Krieger do not explicit teach storing a preference associated with at least one of the first POS device or the second POS device;425156-0280US sending, via the physical connection, data associated with the preference to the POS device.
However, Choi teaches 
storing a preference associated with at least one of the first POS device or the second POS device (Choi, Fig. 4; [0047] At step 420, having received advance notice of a pending OTA wireless network access software upgrade, the method 400 begins storing/caching user settings (preferences) in preparation for the impending wireless network access software upgrade download and installation…For example, the method 400 may store the object oriented list in the internal memory 234 or external memory 235 of a wireless endpoint device 220, depending upon the capacity of each memory type, or user or network preferences.);425156-0280US 
sending, via the physical connection, data associated with the preference to the second POS device (Choi, Fig. 4; [0050] At step 450, the method 400 restores user settings. For example, upon restarting (device in operation/payments mode) after successful installation of the wireless network access software upgrade at step 440, the method may retrieve stored user settings from memory 233 and restore the user settings to the proper locations for use by the respective applications to which the user settings pertain…)
Nelson, Kostadinov, Krieger, and Choi are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Choi teachings into Nelson/Kostadinov/Krieger invention to give Nelson ability to store and restore device settings (preferences) after successful software update to put the device and applications in existing operation environment. Thus, inconvenience and frustration due to loss of settings during software update are avoided as suggested by Choi ([0003 – 0004].) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Kostadinov, and Krieger, as applied to claim 12 above, and further in view of Diebolt.

Claim 15
Kostadinov teaches [ and the software update includes an updated version of third software (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 and an update output 228 (software update) that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220, respectively …
[0028] … This type of delivery is useful to direct updates for various components found on a single target device. To illustrate, and as best shown in FIG. 6, the operative hardware 252 can have one or more processing units (e.g., a first processing unit 254, a second processing unit 256, a third processing unit 258, and a fourth processing unit 260) …In one implementation, one of the processing units 254, 256, 258, 260 can operate as the receiving device (e.g., the first processing unit 254) to process the update input 226 (software update) in order to deliver the firmware components (second update, third update) to the appropriate target devices (e.g., processing units 256, 258, 260).) Motivation for incorporating Kostadinov into Nelson is the same as motivation in claim 12.
But, Nelson, Kostadinov, and Krieger do not explicitly teach the second POS device includes a secure payments enclave; determining that a microcontroller within the secure payments enclave includes a previous version of the third software; and causing the third software to be updated to the updated version of the third software using the software update.
However, Diebolt teaches
the second POS device includes a secure payments enclave (Diebolt, Fig. 2, [0063] … In response, operating system 232 (or a program module executed by a processor in secure element 230 in an environment of operating system 232) may identify at least one previous version of one of applets 236 (such as a payment applet), which is installed on secure element 230…);
determining that a microcontroller within the secure payments enclave includes a previous version of the third software (Diebolt, Fig. 2, [0063] … In response, operating system 232 (or a program module executed by a processor in secure element 230 in an environment of operating system 232) may identify at least one previous version of one of applets 236 (such as a payment applet), which is installed on secure element 230…); and 
causing the third software to be updated to the updated version of the third software using the software update (Diebolt, Fig. 2, [0063] … Then, secure enclave processor 220 may securely communicate the update package to secure element 230…; [0066] Next, operating system 232 may uninstall the at least one previous version of the applet, and may export user data associated with the at least one previous version of the applet. Furthermore, operating system 232 may install the update to the applet, and may personalize the applet using the user data…)
Nelson, Kostadinov, Krieger, and Diebolt are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Diebolt teachings into Nelson/Kostadinov/Krieger invention to include secure element which provide security, confidentiality, and application environments to update software as suggested by Diebolt ([0007 – 0009].)

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Kostadinov, and Krieger, as applied to claim 12 above, and further in view of Fichtner.

Claim 16
Nelson, Kostadinov, and Krieger do not explicitly teach detecting a third connection with a third POS device; receiving, from the third POS device, an indication that the third POS device includes the updated version of the second software; and determining to refrain from sending the updated version of the second software to the third POS device.
However, Fichtner teaches
detecting a third connection with a third POS device (Fichtner, col. 3: 42 – 61, When a camera 10 (second POS, third electronic device) is connected to the port 26 of the host system 20 (first POS), the port driver 42 signals the operating system 40 that the camera has been attached to the host system 20…The operating system 40 then loads one or more software applications corresponding to the camera…In this case, the host application software 60 (for the camera) is loaded as shown by the arrow (3)…; Fig. 3 & col. 4: 19 – 35, host system 20 detects the connected camera); 
receiving, from the third POS device, an indication that the third POS device includes the updated version of the second software (Fichtner, Fig. 6, col. 5: 56 – 65, …Operation proceeds to block 150. If the firmware version number is not different than that stored within the camera API 62, then the camera has updated firmware already…)
determining to refrain from sending the updated version of the second software to the third POS device (Fichtner, Fig. 6, col. 5: 56 – 65, …Operation proceeds to block 150. If the firmware version number is not different than that stored within the camera API 62, then the camera has updated firmware already…) 
Nelson, Kostadinov, Krieger, and Fichtner are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Fichtner teachings into Nelson/Kostadinov/Krieger invention to automatically update firmware of a device upon receiving firmware version from the device as suggested by Fichtner (col. 5: 58 – 60 and col. 6: 20 – 28.) 

Claim 19
Nelson, Kostadinov, and Krieger do not explicitly teach determining, when the software update is received at the first POS device, that the second connection to the second POS device is absent; storing the software update at the first POS device; detecting the second connection to the second POS device; and wherein sending the updated version of the second software to the second POS device is based at least in part on detecting the second connection to the second POS device.
However, Fichtner teaches 
determining, when the software update is received at the first POS device, that the second connection to the second POS device is absent (Fichtner,
Col. 5: 11 – 14; In one embodiment, the camera API 62 checks whether a compatible imaging device is connected to the host system, and automatically updates the firmware on the imaging device, if necessary…;
Col 6: 20 – 26; FIG. 7 shows a flowchart of one embodiment of updating the firmware. At block 200, the camera API transfers an updated firmware image to the camera…), the host system (first POS) has firmware update and sends the firmware update to the camera only when it detects connection between the host system and the camera; 
storing the software update at the first POS device (Fichtner,
Col. 5: 11 – 14; In one embodiment, the camera API 62 checks whether a compatible imaging device is connected to the host system, and automatically updates the firmware on the imaging device, if necessary…;
Col 6: 20 – 26; FIG. 7 shows a flowchart of one embodiment of updating the firmware. At block 200, the camera API transfers an updated firmware image to the camera…), the host system (first POS) has firmware update and sends the firmware update to the camera only when it detects connection between the host system and the camera; 
detecting the second connection to the second POS device (Fichtner, Fig. 2, col. 3: 42 – 61, When a camera 10 (second POS) is connected to the port 26 of the host system 20 (first POS), the port driver 42 signals the operating system 40 that the camera has been attached to the host system 20…; Fig. 3 & col. 4: 19 – 35, host system 20 detects the connected camera.
Col. 5: 11 – 19; In one embodiment, the camera API 62 checks whether a compatible imaging device is connected to the host system, and automatically updates the firmware on the imaging device, if necessary… FIG. 6 shows a flowchart of one embodiment of the process of checking whether a compatible imaging device is connected to the host system…;
Fig. 6; col. 6: 17 – 19; At block 170, if the update has not been tried before, then the flowchart proceeds with the firmware update process, as shown in FIG. 7.  See Fig. 7 for steps for updating camera.); and 
wherein sending the updated version of the second software to the second POS device is based at least in part on detecting the second connection to the second POS device (Fichtner, Fig. 6, col. 5: 11 – 19; In one embodiment, the camera API 62 checks whether a compatible imaging device is connected to the host system, and automatically updates the firmware on the imaging device, if necessary… FIG. 6 shows a flowchart of one embodiment of the process of checking whether a compatible imaging device is connected to the host system…;
Fig. 6; col. 6: 17 – 19; At block 170, if the update has not been tried before, then the flowchart proceeds with the firmware update process, as shown in FIG. 7.;
Col 6: 20 – 28; FIG. 7 shows a flowchart of one embodiment of updating the firmware. At block 200, the camera API transfers an updated firmware image to the camera. In one embodiment, the camera API sends a download firmware command to the camera, so that the firmware will be ready to receive a new firmware image. The updated firmware image is then transferred from the host system to the camera…)
Nelson, Kostadinov, Krieger, and Fichtner are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Fichtner teachings into Nelson/Kostadinov/Krieger invention to automatically update firmware of a device upon detecting connection between the device and a host system, wherein communication between the device and the host system is shutdown to prevent interruption as suggested by Fichtner (col. 2: 24 – 32 & col. 6: 29 – 53.)

Claim 20
Kostadinov teaches 
identifying a first portion of the software update corresponding to the updated version of the second software (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 and an update output 228 (software update) that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220, respectively (first POS, second POS) …; target device is a device to be updated with new firmware.
Fig. 2, [0022] …The update input (software update) can transmit updates for the executable instructions (also, "firmware updates") found on each of the target devices 216, 218, 220. The operating instructions configure the receiving device 214 to process the input (software update), identifying from the data in the input the firmware update and the associated target device. During operation, for example, the receiving device can identify a first firmware update (first portion), a second firmware update (second portion), and a third firmware update (third portion) that the receiving device is to distribute to, respectively, the first target device 216 (first POS), the second target device 218 (second POS), and the third target device 220 (third POS); identify firmware update in the software update for corresponding target device.
[0025] In FIG. 3, the system 200 forms a multi-layer structure that can utilize the update processes disclosed herein. This structure uses one of the target devices (e.g., target device 220) (target device 220 == first POS) to distributes updates to one or more additional target devices (second POS) (e.g., a fourth target device 236 and a fifth target device 238). In this scenario, the firmware component 234 (software update) comprises a secondary download package that can convey information to the target device 220. This target device 220 can process the information; and, in one example, generate an update output 240 (first portion) that delivers a fourth firmware component 242 and a fifth firmware component 244.) Firmware component 234 comprises firmware component for target device 220 as well as firmware components 242 & 244 for target devices 236 & 238 (second POS.)  The first portion for target devices 236 & 238 is identified, stored in memory, and then delivered to devices 236 & 238; 
storing the first portion of the software update at the first POS device (Kostadinov; [0025] In FIG. 3, the system 200 forms a multi-layer structure that can utilize the update processes disclosed herein. This structure uses one of the target devices (e.g., target device 220) (target device 220 == first POS) to distributes updates to one or more additional target devices (second POS) (e.g., a fourth target device 236 and a fifth target device 238). In this scenario, the firmware component 234 (software update) comprises a secondary download package that can convey information to the target device 220. This target device 220 can process the information; and, in one example, generate an update output 240 (first portion) that delivers a fourth firmware component 242 and a fifth firmware component 244.) [0025] In FIG. 3, the system 200 forms a multi-layer structure that can utilize the update processes disclosed herein. This structure uses one of the target devices (e.g., target device 220) (target device 220 == first POS) to distributes updates to one or more additional target devices (second POS) (e.g., a fourth target device 236 and a fifth target device 238). In this scenario, the firmware component 234 (software update) comprises a secondary download package that can convey information to the target device 220. This target device 220 can process the information; and, in one example, generate an update output 240 (first portion) that delivers a fourth firmware component 242 and a fifth firmware component 244.) The second portion for target device 220 was identified and stored.  Motivation for incorporating Kostadinov into Nelson is the same as motivation in claim 12. 
But Nelson, Kostadinov, and Krieger do not explicitly teach causing a second portion of the software update corresponding to the updated version of the first software to be removed from the first POS device in response to updating the current version of the first software.
However, Fichtner teaches causing a second portion of the software update corresponding to the updated version of the first software to be removed from the first POS device in response to updating the current version of the first software (Fichtner; col. 7: 47 – 52; FIG. 9 shows a diagram of an exemplary nonvolatile memory 400. In one embodiment, the nonvolatile memory is a flash memory. In one embodiment, the boot block 402 and code block 404 are stored in the flash memory…;
Col. 6: 20 – 53, FIG. 7 shows a flowchart of one embodiment of updating the firmware… In one embodiment, the updated firmware image is stored on the camera in a temporary buffer, such as volatile memory … The firmware is made up of a boot block and a code block. The boot block, also called the bootloader, is not replaced when the firmware is replaced. Only the code block is replaced… The bootloader then substitutes the updated firmware image for the old (installed) firmware, as shown at block 208. In one embodiment, this is performed by transferring (moving) the firmware image from volatile memory into nonvolatile memory…) After moving the firmware image into nonvolatile memory [Wingdings font/0xE0] the firmware image is discarded from camera. 
Nelson, Kostadinov, Krieger, and Fichtner are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Fichtner teachings into Nelson/Kostadinov/Krieger invention to update firmware of a device by transferring updated firmware image into nonvolatile memory which stores previous version of the firmware, as suggested by Fichtner (col. 6: 36 – 46); thus, this allows the updated firmware image to be removed from the device after successful update.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Kostadinov, and Krieger, as applied to claim 12 above, and further in view of Wysocki.

Claim 18
Nelson, Kostadinov, and Krieger do not explicitly teach the software update is encrypted using a first encryption key, and the operations further comprise: receiving, via the first connection, an encrypted version of the first encryption key; decrypting the encrypted version of the first encryption key using a second encryption key associated with the first POS device; and decrypting the software update using the first encryption key.
However, Wysocki also teaches
the software update is encrypted using a first encryption key (Wysocki, Figs. 1A, 1B, & 2; [0042] …After the software module has been identified 204, the software module is encrypted 206 for access by the client…; [0071] … First, a random cryptographic key (random key) (first encryption key) is generated… The software module is first encrypted using the random key. This results in an encrypted software module…), wherein the operations further comprise: 
receiving, via the first connection, an encrypted version of the first encryption key (Wysocki, [0071] …First, a random cryptographic key (random key) (first encryption key) is generated…The software module is first encrypted using the random key. This results in an encrypted software module. In addition, the random key is encrypted using the public key (second encryption key) provided by the electronic device. This results in an encrypted cryptographic key…In this embodiment, the electronic device (e.g., MCD) receives the encrypted software module in a first electronic file, and receives the encrypted cryptographic key in a second electronic file…);
decrypting the encrypted version of the first encryption key using a second encryption key associated with the first POS device (Wysocki, [0071] …Thereafter, to install the software module on the electronic device, the encrypted cryptographic key in second electronic file is decrypted using a private key resident in the electronic device. The resulting cryptographic key is the random key which can then be used to decrypt the encrypted software module in the first electronic file. The software module is then in the "clear" (i.e., unencrypted) and can be installed on the electronic device); and 
decrypting the software update using the first encryption key (Wysocki, [0071] …Thereafter, to install the software module on the electronic device, the encrypted cryptographic key in second electronic file is decrypted using a private key resident in the electronic device. The resulting cryptographic key is the random key which can then be used to decrypt the encrypted software module in the first electronic file. The software module is then in the "clear" (i.e., unencrypted) and can be installed on the electronic device.)
Nelson, Kostadinov, Krieger, and Wysocki are in the same analogous art as they are in the same field of endeavor, updating software. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Wysocki teachings into Nelson/Kostadinov/Krieger invention to give Nelson ability to update software in a device without disturbing other software modules as suggested by Wysocki ([0007].) 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Kostadinov, and Krieger, as applied to claim 12 above, and further in view of Diebolt and Williams.

Claim 21
Kostadinov teaches the update further includes an updated version of third software (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 and an update output 228 (software update) that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220, respectively …);
sending, to the second POS device, the updated version of the third software (Kostadinov; Fig. 2, [0020] … The network sections 222, 224 can convey data and information, e.g., in the form of an update input 226 and an update output 228 (software update) that delivers one or more firmware components (e.g., a first firmware component 230, a second firmware component 232, and a third firmware component 234) to the target devices 216, 218, 220, respectively …) Motivation for incorporating Kostadinov into Nelson is the same as motivation in claim 2.
But, Nelson, Kostadinov, and Krieger do not explicitly teach determining that a 
However, Diebolt teaches
determining that a [controller within a secure enclave of the second POS device include a previous version of the third software (Diebolt, Fig. 2, [0063] … In response, operating system 232 (or a program module executed by a processor in secure element 230 in an environment of operating system 232) may identify at least one previous version of one of applets 236 (such as a payment applet), which is installed on secure element 230…)
Nelson, Kostadinov, Krieger, and Diebolt are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Diebolt teachings into Nelson/Kostadinov/Krieger invention to include secure element which provide security, confidentiality, and application environments to update software as suggested by Diebolt ([0007 – 0009].)
But, Nelson, Kostadinov, Krieger, and Diebolt do not explicitly teach a touch controller within a secure enclave of the second POS device.
But, Williams teaches a touch controller within a secure enclave of the  device (Williams, Fig. 4, [0043] … System 400 includes a touch display 402 communicatively coupled to a secure device 404 and/or a secured touch controller 406 thereof...; [0047] … In any case, secure device 404 can determine whether the application is signed and/or a related signing entity, and can thus determine information regarding the application and a level of access to provide to the application via secured touch controller 406 based on the information…)
Nelson, Kostadinov, Krieger, Diebolt, and Williams are in the same analogous art as they are in the same field of endeavor, managing software components.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Williams teachings into Nelson/Kostadinov/Krieger/Diebolt invention to allow the second POS device to include touch display and secured touch controller to allow user to securely enter sensitive payment as suggested by Williams ([0003 and 0043].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194